Citation Nr: 0006069	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  98-10 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an increased evaluation for post operative 
left tympanoplasty with a history of left external otitis 
currently evaluated as 10 percent disabling.  

2. Entitlement to an increased (compensable) evaluation for 
left ear hearing loss with tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1945 to March 
1946.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

On review of the evidence of record, it appears that the 
veteran is seeking an increased evaluation for the residuals 
of facial paralysis to include Frey's Syndrome as reflected 
in his April 1997 and July 1998 statements.  As this claim 
has not been developed for appellate review, it is referred 
to the RO for appropriate action.  See Suttman v. Brown, 5 
Vet. App. 127, 132 (1993).  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1. The post operative left tympanoplasty with a history of 
left external otitis is manifest by 1-2 ear infections per 
year.  

2. The most recent VA audiology examination reflects that 
left ear hearing loss is manifest by 76 percent 
discrimination and an average puretone decibel loss of 40.  

3. The veteran has Level III hearing in the left ear pursuant 
to Table VI.  

4. Left ear tinnitus is characterized by a high-pitched 
hissing sound that is fairly loud which is described as 
moderately severe and constant.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
post operative left tympanoplasty with a history of left 
external otitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 
4.87a, Diagnostic Code (DC) 6210 (effective prior to June 
10, 1999), as amended by 38 C.F.R. § 4.87, DC 6210 
(effective from June 10, 1999).  

2. A separate non compensable schedular evaluation is 
warranted for left ear hearing loss, but no more.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.14, 4.25, 4.85, DC 
6100 (Tables VI & VII), and 4.87 (effective prior to June 
10, 1999), as amended by 38 C.F.R. § 4.85, Tables VI & VII 
(effective from June 10, 1999).

3. A separate 10 percent schedular evaluation for constant 
left ear tinnitus is warranted.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. 4.14, 4.25, 4.87a, DC 6260 (effective 
prior to June 10, 1999), as amended by 38 C.F.R. § 4.87, 
DC 6260 (effective from June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the provisions of 38 U.S.C.A. § 5107 
have been met, in that the claims are well-grounded and 
adequately developed.  This finding is based on the veteran's 
evidentiary assertions that his service-connected 
disabilities have increased in severity.  See Drosky v. 
Brown, 10 Vet. App. 251, 254 (1997) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992)).  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).  


Pertinent Law and Regulations

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999), the Board 
has reviewed the veteran's medical records and all other 
evidence of record pertaining to his service-connected 
unilateral hearing loss and has found nothing in the record 
that would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.  See also, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, 
the Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of remote clinical histories and findings pertaining to the 
disability at issue.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); Powell v. West, 13 Vet. App. 31, 35 (1999) (All 
relevant and adequate medical data of record that falls 
within the scope of the increased rating claim should be 
addressed).  

Disability evaluations are determined by the application of a 
Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  When there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  When after careful consideration of all the evidence 
of record, a reasonable doubt arises regarding the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  See 38 C.F.R. § 4.3 (1999).  

In every instance where the schedule does not provide a zero 
percent evaluation for a Diagnostic Code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  See 38 C.F.R. § 4.31 
(1999).  

During the pendency of this appeal, the Board notes that, by 
regulatory amendment effective June 10, 1999, changes were 
made to the Schedule for Rating Disabilities for diseases of 
the ear and other sense organs, as set forth in 38 C.F.R. 
§§ 4.85, 4.86, and 4.87 (effective from June 10, 1999).  
Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  See DeSousa v. Gober, 10 Vet. 
App. 461 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

With those considerations in mind, the applicable regulations 
will be discussed within the context of each issue on appeal.  
In addition, the Board will address whether the veteran is 
entitled to not only increased disability ratings as regards 
the post operative left tympanoplasty with a history of left 
external otitis and left ear hearing loss with tinnitus, but 
also whether a separate rating is warranted for the service-
connected tinnitus.  

At this juncture, the Board observes that the veteran's 
disability ratings have been in effect for 20 years and are 
not subject to reduction based on improvement except upon a 
showing that such rating was based on fraud.  See 38 C.F.R. § 
3.951 (1999).


Facts

The veteran believes that his left ear tympanoplasty with 
left external otitis and hearing loss with tinnitus warrant 
at least a 50 percent disability evaluation.  He asserts that 
he sustained a blow to the head when he had surgery in the 
navy.  He claims that ear pain, hearing loss, tinnitus, and 
infections affect his normal functioning.  He also contends 
that he cannot wear the hearing aid due to sensitivity caused 
by the surgery.  

VA treatment records dated for the period of February 1996 to 
April 1997 reflect that in March 1997, the veteran complained 
of aural fullness and hearing loss.  The entry reflects 
history of a parotid tumor, positive tinnitus bilaterally, 
and positive Frey's.  The veteran obtained relief from 
fullness with pseudoephedrine.  Entries dated in April 1997 
reflect sensorineural hearing loss in both ears, left ear 
greater than the right ear, which had been stable since the 
1988 examination.  The physical examination reflects that 
both ears were clear and that the tympanic membranes were 
intact and mobile.  The assessments included sensorineural 
hearing loss and consider hearing aid for the left ear.  The 
audiological evaluation in April 1997 did not convert the 
audiometric values on the graph to numeric designations.  The 
report of the examination reflects mild hearing loss in the 
left ear from 250 to 4000 Hz, sloping to moderately severe to 
severe hearing loss at 6000-8000 Hz.  Impedance testing 
indicated hypermobile tympanograms with normal volume.  Bone 
and air conduction was equal in both ears.  The impression 
was mild to severe sensorineural hearing loss in the left 
ear.  The examination report reflects that hearing in the 
left ear was essentially unchanged from the April 1988 
examination.  The recommendations reflect that the veteran 
was counseled about hearing aids and that he would benefit 
from a hearing aid on the left side, but it was not 
recommended at that time as he was unable to tolerate 
anything in his left ear.  A subsequent entry dated in April 
1997 reflects that the veteran expressed satisfaction with 
the amplification and tonal quality of the hearing aid(s).  
At that time, the veteran was counseled on insertion and 
removal of the hearing aid(s), care and maintenance, battery 
insertion, and other procedures.  The latter entry did not 
reflect that the veteran had difficulty with the left ear 
hearing aid fitting appropriately.  The treatment plan 
included returning to the clinic in 1 year for an audiology 
examination. 

The July 1997 VA audiological examination reflects that the 
veteran denied any drainage or infection on the date of the 
examination.  He reported 1-2 left ear infections per year.  
The audiologist noted that there was no audiological evidence 
of conductive pathology.  The puretone thresholds in decibels 
for the left ear were 35, 40, 40, 45, and 35 at the 500, 
1000, 2000, 3000, and 4000 Hertz levels, respectively, with a 
puretone average of 40The word discrimination score was 76 
percent.  The veteran reported the onset of tinnitus after 
the left ear tympanoplasty surgery in 1972.  The tinnitus is 
described as a moderately severe, unilateral (left ear), 
constant, high pitched hissing sound.  The summary of the 
hearing test reflects bilateral sensorineural hearing loss 
that was mild to severe in the left ear and mild to 
moderately severe in the right ear.  

The July 1997 VA audiology - ear disease examination reflects 
a 70 year old veteran with approximately a fifteen year 
history of progressive, mostly left sided, hearing loss 
associated with constant high pitched ringing in the ears, 
and infrequent, brief, self limited episodes of vertigo.  The 
veteran has had a remote history of eustachian tube 
dysfunction as well as a tympanoplasty on the left ear in the 
past.  The veteran was wearing hearing aids, which he 
reported were functioning satisfactory for him.  He also had 
a history of right superficial parotidectomy for pleomorphic 
adenoma in the 1970's and has complained of some 
periauricular pain on occasions since then.  The veteran 
denied a history of ototoxic exposure or trauma to the ear.  
Air conduction was greater than bone conduction bilaterally.  
The bilateral external auditory canal and pinnae were 
unremarkable.  The tympanic membrane was intact with normal 
mobility.  The mastoid was unremarkable.  The audiogram 
showed bilateral mild to moderate high frequency 
sensorineural hearing loss, left greater than the right.  
Word discrimination in the left ear was 76 percent.  The 
bilateral tympanogram was normal.  The assessment was 
bilateral high frequency sensorineural hearing loss, 
essentially no change from April 1997.  The recommendations 
included continue to wear hearing aids as necessary and 
serial annual audiogram follow-up.  


Analysis

A. Post operative left tympanoplasty with history of left 
external otitis

The veteran's post operative left tympanoplasty with a 
history of left external otitis is rated in accordance to 
disease of the auditory canal under DC 6210.  See 38 C.F.R. § 
4.87a (effective prior to June 10, 1999).  Diagnostic Code 
6210 provides that a 10 percent rating is warranted for 
swelling, dry and scaly or serous discharge, itching, 
requiring frequent and prolonged treatment of the auditory 
canal.  The 10 percent rating is the maximum allowable 
benefit under this Diagnostic Code.  

38 C.F.R. section 4.20 provides that "when an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous."  This regulation 
allows the VA to rate an unlisted ailment under the criteria 
provided for "a closely related disease or injury" that is 
listed.  See Lendenmann v. Principi, 3 Vet. App. 345, 350-51 
(1992).  

Other applicable Diagnostic Codes in effect prior to June 10, 
1999 include DCs 6206 - 6209 for chronic mastoiditis, 
unilateral loss of an auricle, and growths of the ear 
(malignant and benign).  Under DC 6206, chronic mastoiditis 
is rated based on impairment of hearing and suppuration.  
Under DC 6207, the unilateral loss of an auricle warrants a 
30 percent evaluation.  Under DC 6208, malignant growths of 
the ear (other than of the skin only) are rated based on 
impairment of function, plus 10 percent.  Under DC 6209, 
benign growths of the ear (other than of the skin only) are 
rated based on impairment of function with a minimum 10 
percent rating.  See 38 C.F.R. § 4.87a (effective prior to 
June 10, 1999).

The revised regulations provide that a 10 percent disability 
rating is warranted for chronic otitis externa with swelling, 
dry and scaly or serous discharge, and itching requiring 
frequent and prolonged treatment under DC 6210.  This 10 
percent disability rating is the maximum allowable rating 
under this Diagnostic Code.  Under DC 6207, the complete loss 
of one auricle warrants a 30 percent rating.  Malignant 
neoplasms of the ear (other than the skin only), under DC 
6208, are rated based on residuals six months after the 
discontinuance of any surgical, radiation treatment, 
antineoplastic chemotherapy or other therapeutic procedure if 
there has been no local recurrence or metastasis.  Under DC 
6209, benign neoplasms of the ear (other than the skin only) 
are rated based on impairment of function.  See 38 C.F.R. § 
4.87 (effective from June 10, 1999).  

The Board acknowledges the veteran's complaints of pain in 
the immediate area of the surgery, which he attributes to an 
arthritic condition derivative of the prior ear surgeries.  
In this regard, the veteran's lay assertions are considered 
to be competent evidence when describing the features or 
symptoms of an injury or illness, however, these same 
statements are not competent to establish an etiological 
relationship or diagnosis.  See Layno v. Brown, 6 Vet. App. 
465 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  Even so, on review of the pertinent evidence of 
record, the ear pain was associated with the non service-
connected right ear in July 1997 and there was no clinical 
evidence to support the existence of such a residual 
pertinent to the left ear.  

After a review of all the evidence that falls within the 
scope of this appeal, the veteran reported experiencing left 
ear infections 1-2 times a year and having aural fullness 
that he treats with pseudoephedrine.  On examination in July 
1997, there was no drainage, infection, reports of frequent 
and prolonged treatment, or clinical evidence of any recent 
left ear surgery.  Additionally, in the absence of new 
growths affecting function, or the unilateral loss of an 
auricle, or chronic mastoiditis, a higher disability 
evaluation is not warranted for the post operative left ear 
tympanoplasty with a history of left external otitis under 
the old or revised diagnostic criteria.  At this juncture, 
the Board notes that the clinical evidence of record fails to 
demonstrate that the veteran's post operative left 
tympanoplasty with a history of left external otitis is 
manifest by swelling, dry and scaly or serous discharge, with 
itching requiring frequent and prolonged treatment to warrant 
the present 10 percent disability rating under DC 6210.  
Notwithstanding this fact, the veteran's 10 percent 
disability rating, having been in effect for 20 years, is 
protected.  See 38 U.S.C.A. § 110 (West 1991); 38 C.F.R. 
§ 3.951 (1999).  Based on the foregoing, the veteran is not 
entitled to an increased disability evaluation for the post 
operative left tympanoplasty with a history of left external 
otitis under the old or revised rating criteria.  Thus, the 
Board finds that the post operative left tympanoplasty with a 
history of left external otitis is appropriately evaluated 
under DC 6210 as 10 percent disabling.  See 38 C.F.R. § 
4.87a, DC 6210 (effective prior to June 10, 1999) as amended 
by 38 C.F.R. § 4.87, DC 6210 (effective from June 10, 1999).  


B. Left ear hearing loss with tinnitus

As noted in the earlier discussion, the regulatory provisions 
governing the rating of diseases of the ear and other sense 
organs were amended effective June 10, 1999.  In that regard, 
the veteran's left ear hearing loss with tinnitus is rated as 
non-compensably disabling under DC 6100.  See 38 C.F.R. §§ 
4.85, Tables VI & VII and 4.86 - 4.87 (effective prior to 
June 10, 1999) as amended by 38 C.F.R. §§ 4.85, Tables VI & 
VII (effective from June 10, 1999).

When the medical evidence in this case is evaluated under the 
VA's Schedule for Rating Disabilities it is apparent that the 
veteran is entitled to a separate compensable disability 
rating based on constant tinnitus as it presents as a 
separate and distinct manifestation from the hearing loss 
though both disabilities appear to be derivative of the same 
surgical procedure, the left ear tympanoplasty.  Although 
evaluating the same disability or the same manifestations of 
a service-connected disability under different diagnoses is 
to be avoided, separate disability ratings are possible in 
those cases where the veteran has separate and distinct 
manifestations of the same injury.  See 38 C.F.R. §§ 4.14, 
4.25(b) (1999); Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  The critical element is that none of the 
symptomatology for the disability is duplicative or 
overlapping with the symptomatology of the other disability.  
Id.  Therefore, the Board will address entitlement to an 
increased disability rating for left ear hearing loss and 
tinnitus separately.  

Evaluations of unilateral defective hearing range from non 
compensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level.  To evaluate the degree of disability from 
unilateral service-connected defective hearing, the revised 
rating schedule establishes eleven (11) auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  See 38 C.F.R. 
§ 4.85(a)-(b) (effective prior to June 10, 1999), and as 
amended 38 C.F.R. § 4.85(b), (e) (effective from June 10, 
1999).  The assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non service-connected ear will be assigned a Roman 
Numeral designation of hearing impairment of I, subject to 
the provisions of § 3.383 of this chapter.  See 38 C.F.R. § 
4.85(f), Table VII (effective from June 10, 1999).  For 
example, speech discrimination percentages of 76-82 compared 
with average puretone decibel losses between 0-41 are 
designated Level III for the service-connected ear; and the 
non service-connected ear is considered to be a Level I or to 
manifest speech discrimination percentages of 0-41 compared 
with average puretone decibel losses between 92-100, for VA 
purposes.  See 38 U.S.C.A. § 1160(a)(3) (West 1991); 38 
C.F.R. §§ 3.383(a)(3), 4.85(f), Table VI (1999); VA O.G.C. 
Prec. 32-97 (August 29, 1997); see also Boyer v. West, 11 
Vet. App. 477 (1998).  Therefore, in applying Tables VI & 
VII, a maximum 10 percent evaluation is assigned where the 
hearing in the service-connected ear is at Level X or XI.  
Thus, on review of the regulations concerning the application 
of Tables VI and VII, the provisions are essentially 
unchanged and will not affect the outcome of this claim.  See 
38 C.F.R. § 4.85(a)-(b) (effective prior to June 10, 1999), 
and as amended 38 C.F.R. § 4.85(b), (e) (effective from June 
10, 1999).  

In accordance with the revised regulation, which became 
effective on June 10, 1999, an examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  See 38 C.F.R. § 4.85(a).  Moreover, pursuant 
to 38 C.F.R. § 4.85(c), "Table VIa will be used when the 
examiner certifies that use of the speech recognition test is 
not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or when 
indicated under the provisions of § 4.86."  Pursuant to 
subsection (a) of 38 C.F.R. § 4.86, when the puretone 
threshold at the 1000, 2000, 3000, and 4000 Hertz frequencies 
is 55 decibels or more, "the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately."  Id.  Based on the facts of this case, this 
revised provision is not for application.  

Additionally, it is observed that there is no indication from 
the examinations of record, whether they were conducted by a 
state-licensed audiologist.  However, the examinations were 
VA authorized and are presumed to have been done in 
accordance with the regulations in effect at the time of the 
examinations.  Therefore, the Board concludes that the 
regulations in effect prior to June 10, 1999 are most 
favorable to the veteran.  See 38 U.S.C.A. § 1160(a)(3); 38 
C.F.R. § 3.383(a)(3); VA O.G.C. Prec. 32-97; Boyer v. West, 
supra.

As reasoned above, in situations such as this, where service 
connection has been granted for defective hearing involving 
one ear only, and the veteran does not have total deafness in 
both ears, the hearing acuity of the non service-connected 
ear is considered to be normal and designated Level I.  

The evidence within the scope of this appeal reflects that 
numerical designations were not attributed to the puretone 
thresholds reflected on the audiometric graph in April 1997.  
However, the audiogram was translated to reflect that hearing 
in the left ear was essentially unchanged from the April 1988 
examination and described as mild to severe sensorineural 
hearing loss.  In that regard, the Board notes in brief that 
the April 1988 evaluation reflected puretone thresholds in 
the left ear of 30, 40, 45, and 50 decibels at the 1000, 
2000, 3000, and 4000 Hertz levels, respectively, with a 
puretone average of 41.  The speech recognition ability was 
88 percent.  Since the April 1997 audiogram was translated to 
reflect that the veteran's hearing acuity was essentially the 
same as in April 1988, the application of the 1988 average 
puretone threshold and speech recognition score to Table VI 
reflects a Level II hearing acuity.  Based on the latter 
examination, the veteran was fitted for a monaural hearing 
aid.  

The VA audiology-ear disease examination accorded the veteran 
in July 1997 reflects in the first instance that the veteran 
has Level III hearing in the service-connected left ear.  At 
this juncture, the Board acknowledges that the left ear 
hearing loss has progressed from a Level II in April 1988 to 
a Level III in July 1997.  Even so, a Level III designation 
for the left ear compared with the non service-connected 
right ear designated as Level I, the veteran's unilateral 
(left ear) hearing loss is still evaluated as non 
compensable.  The Board acknowledges the veteran's complaint 
that he is unable to wear the left ear hearing aid because of 
sensitivity in the left ear.  However, this factor alone does 
not warrant a higher disability evaluation, as the degree of 
functional impairment and compensation is determined without 
the use of hearing aids.  See 38 C.F.R. § 4.86 (effective 
prior to June 10, 1999) as amended by 38 C.F.R. § 4.85(a) 
(effective from June 10, 1999).  

As the totality of the evidence within the scope of this 
appeal has not implicated the left ear tinnitus in the degree 
of left ear hearing loss, the Board finds that the left ear 
hearing loss, alone, warrants a separate non compensable 
disability rating under the old and revised rating criteria.  
See 38 C.F.R. § 4.85, Tables VI & VII and DC 6100 (effective 
prior to June 10, 1999) as amended by 38 C.F.R. § 4.85, 
Tables VI & VII (effective from June 10, 1999).  


C. Tinnitus 

As reasoned in the previous discussion, the current evidence 
of record reasonably infers a claim for a separate evaluation 
for the tinnitus under DC 6260, in light of Esteban and 38 
C.F.R. §§ 4.14, 4.25.  See Robinette v. Brown, 8 Vet. App. 69 
(1995); Akles v, Derwinski, 1 Vet. App. 118 (1991).  VA is 
obligated to consider all issues reasonably inferred by the 
evidence of record, even if the veteran does not directly 
raise such issues.  See Douglas v. Derwinski, 2 Vet. App. 
435, 438-40 (1992) (citations omitted).  

The evidence of record clearly establishes that the tinnitus 
is unilateral, constant, moderately severe, and high pitched.  
The tinnitus presents as a separate and distinct 
manifestation a part from the hearing loss.  Based on that 
finding, the Board concludes that a separate rating is 
warranted.  

Diagnostic Code 6260 of the old schedular criteria provides 
that persistent tinnitus as a symptom of a head injury, 
concussion, or acoustic trauma warrants a 10 percent 
disability evaluation.  This is the maximum schedular 
evaluation for tinnitus under this Diagnostic Code.  Tinnitus 
may be rated in accordance with DC 8046 for cerebral 
arteriosclerosis.  See 38 C.F.R. § 4.87a (effective prior to 
June 10, 1999).  Diagnostic Code 8046 provides that cerebral 
arteriosclerosis with purely subjective complaints such as 
headache, dizziness, tinnitus, insomnia and irritability, 
recognized as symptomatic of a properly diagnosed cerebral 
arteriosclerosis, will be rated 10 percent and no more under 
diagnostic code 9305.  The ratings under DC 8046 apply only 
when the diagnosis of cerebral arteriosclerosis is 
substantiated by the entire clinical picture and not solely 
on findings of retinal arteriosclerosis.  See 38 C.F.R. § 
4.124a (1999).  

Under DC 6204 of the old schedular criteria, a 30 percent 
rating is warranted for chronic severe labyrinthitis with 
tinnitus, dizziness, and occasional staggering.  A 10 percent 
rating is warranted for moderate chronic labyrinthitis with 
tinnitus and occasional dizziness.  A rating under DC 6204 is 
to be combined with ratings for loss of hearing or 
suppuration.  See 38 C.F.R. § 4.87a (effective prior to June 
10, 1999).  A zero percent evaluation is assigned when the 
requirements for a compensable evaluation are not met.  See 
38 C.F.R. § 4.31.

The revised schedular criteria for diseases of the ear 
reflect that recurrent tinnitus under DC 6260 warrants a 10 
percent rating.  This is the maximum schedular evaluation for 
tinnitus under this Diagnostic Code.  A separate evaluation 
for tinnitus may be combined with an evaluation under 
Diagnostic Codes 6100, 6200, 6204, or other diagnostic code, 
except when tinnitus supports an evaluation under one of 
those diagnostic codes.  Diagnostic Code 6200 reflects that 
hearing impairment and complications of chronic suppurative 
otitis media, mastoiditis, or cholesteatoma such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of the skull are to be rated separately.  See 38 C.F.R. § 
4.87 (effective from June 10, 1999).  

A review of all the evidence supports a 10 percent rating for 
constant left ear tinnitus under the old and revised 
diagnostic criteria for tinnitus.  See DC 6260.  The evidence 
of record does not reflect that the tinnitus is a component 
of the service-connected chronic otitis externa under DC 
6210, or the service-connected left ear hearing loss under DC 
6100, or attributable to cerebral arteriosclerosis under DC 
8046, but more probably a residual of the surgical 
instrumentation in 1976 for the service-connected disability, 
which for the purposes of this decision is considered 
analogous to acoustic trauma.  See 38 C.F.R. § 4.87a 
(effective prior to June 10, 1999).  Taken a step further, 
there is no indication of chronic, severe labyrinthitis with 
tinnitus, dizziness, and occasional staggering to warrant a 
30 percent disability rating under DC 6204 of the old 
schedular criteria.  See 38 C.F.R. § 4.87a (effective prior 
to June 10, 1999).  Likewise, there is no indication in the 
record that the tinnitus supports an evaluation under the 
revised DC 6200 for chronic suppurative otitis media, 
mastoiditis, or cholesteatoma.  See 38 C.F.R. § 4.87 
(effective from June 10, 1999).  Thus, in view of the 
foregoing analyses regarding the tinnitus, the Board finds 
that the symptomatology of the tinnitus is separate and 
distinct and would not result in the evaluation of the same 
manifestations twice under various diagnoses.  See Esteban, 
supra.  Therefore, the separate 10 percent disability rating 
for constant tinnitus is warranted under both the old and the 
revised schedular criteria.  See 38 C.F.R. § 4.87a, DC 6260 
(effective prior to June 10, 1999) as amended by 38 C.F.R. § 
4.87, DC 6260 (effective from June 10, 1999).


E.  Other considerations

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities may be approved provided the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (1999).  

The Board finds that a higher evaluation on an extraschedular 
basis pursuant to 38 C.F.R. § 3.321(b)(1) is not appropriate.  
It is clear that the veteran's ear disabilities at issue have 
not rendered his clinical picture unusual or exceptional in 
nature, have not markedly interfered with employment, and 
have not required frequent inpatient care to render 
impractical the application of the regular schedular 
standards.  In this regard, the Board observes that the post 
operative left ear tympanoplasty with a history of left 
external otitis is evaluated as 10 percent disabling, the 
left ear hearing loss is evaluated as zero percent disabling, 
and constant, unilateral tinnitus is evaluated as 10 percent 
disabling.  Therefore, the record as it exists before the 
Board does not present such an exceptional case where the 
separate disability ratings currently assigned for the 
veteran's left ear disabilities are found to be inadequate.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992).  In the 
absence of factors establishing an exceptional or unusual 
disability picture, the Board determines that the criteria 
for the assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).   

In reaching the determinations in this case, the Board 
recognizes that the RO had not addressed the question of 
whether separate ratings under DCs 6100 and 6260 were 
warranted.  Thus, the Board must consider whether the veteran 
has been given full notice and an opportunity to be heard, 
and if not, whether the veteran has been prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  As the 
evidence previously presented adequately spoke to the 
diagnostic criteria of 6100 and 6260 and the fact that the 
Board's decision to assign a separate non compensable rating 
for the left ear hearing loss and a separate 10 percent 
rating for the tinnitus has resulted in a favorable outcome, 
the Board concludes that the veteran has not been prejudiced 
by its actions.  Id. at 394.  



ORDER

Entitlement to a disability evaluation in excess of 10 
percent for post operative left tympanoplasty with a history 
of left external otitis is denied.  

Entitlement to a separate non compensable evaluation for left 
ear hearing loss is granted subject to the criteria 
applicable to the payment of monetary benefits.  

Entitlement to a separate 10 percent evaluation for constant 
left ear tinnitus is granted, subject to the criteria 
applicable to the payment of monetary benefits.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

